
	
		I
		112th CONGRESS
		1st Session
		H. R. 3711
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the President to call a White House Conference
		  on Haiti.
	
	
		1.Short titleThis Act may be cited as the
			 White House Conference on Haiti Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Haiti is the
			 poorest country in the Western Hemisphere.
			(2)On January 12,
			 2010, a 7.0 magnitude earthquake struck the country of Haiti.
			(3)The earthquake
			 caused massive devastation across Haiti, destroying government buildings,
			 hospitals, schools, and vital aid offices including the headquarters of the
			 United Nations mission to Haiti.
			(4)An estimated
			 3,000,000 people have been directly affected by the disaster in Haiti, nearly
			 one-third of the country’s population, who are currently at risk of long-term
			 displacement and vulnerability.
			(5)Prior to the
			 earthquake, Haiti was still in the process of recovering from a recent series
			 of hurricanes and tropical storms, previous natural disasters, and food
			 shortages and rising commodity prices, but was showing encouraging signs of
			 improvement.
			(6)On October 21,
			 2010, the Centers for Disease Control and Prevention confirmed an outbreak of
			 cholera in Haiti.
			(7)As of May 29,
			 2011, there have been 321,066 cases of cholera and 5,337 deaths, and 500,000
			 total cases are expected by the end of the year.
			(8)President Obama
			 vowed the unwavering support of the United States and pledged a
			 swift, coordinated and aggressive effort to save lives and support the
			 recovery in Haiti.
			(9)Prior to the
			 earthquake, there were approximately 10,000 nongovernmental organizations
			 operating in Haiti.
			(10)At least
			 3,000,000 Haitians live abroad.
			(11)Haitians abroad
			 provide significant capital to local economies in Haiti through travel and
			 remittances and have the potential to advance reconstruction efforts by
			 providing needed skills and resources.
			(12)The response to
			 the tragedy from the global community has been overwhelmingly positive.
			(13)Individuals,
			 businesses, and philanthropic organizations across the United States and
			 throughout the international community have responded in support of Haiti
			 during this time of crisis.
			3.Authorization of
			 the conference
			(a)Authority To
			 call conferenceNot later than June 30, 2012, the President shall
			 call the White House Conference on Haiti (in this Act referred to as the
			 Conference) to be convened not later than 6 months after the
			 selection of the Policy Committee established in section 4, in order to make
			 fundamental policy recommendations on ways to assist in the recovery and
			 long-term development of Haiti.
			(b)Planning and
			 directionThe Secretary of State and the Secretary of Homeland
			 Security (in this Act referred to as the Co-chairs) shall plan,
			 conduct, and convene the Conference, in consultation with other appropriate
			 Cabinet members.
			(c)Purposes of
			 conferenceThe purposes of the Conference are to—
				(1)bring attention to
			 the ongoing challenges facing Haiti and the progress made in its recovery from
			 the January 12, 2010, earthquake;
				(2)promote
			 collaboration and coordination between the United States Government, foreign
			 governments, the private sector, international nongovernmental organizations,
			 and the Haitian Diaspora;
				(3)identify gaps or
			 duplication in the provision of humanitarian assistance;
				(4)highlight
			 innovative ideas for sustainable rebuilding and redevelopment in Haiti;
				(5)share best
			 practices in development assistance in Haiti and in nations facing similar
			 challenges;
				(6)develop
			 opportunities for greater involvement in Haiti’s recovery by the Haitian
			 Diaspora and the private sector;
				(7)review the
			 structure, scope, and effectiveness of existing policies and initiatives by
			 public and private entities regarding development assistance, stability, and
			 long-term economic growth in Haiti; and
				(8)identify possible
			 changes to United States immigration, trade, and foreign aid policies that may
			 assist in a more rapid, sustainable recovery.
				4.Policy committee;
			 related committees
			(a)EstablishmentNot
			 later than July 31, 2012, there is established a Policy Committee comprising of
			 17 members to be selected as follows:
				(1)Presidential
			 appointeesNine members shall be selected by the President and
			 shall include—
					(A)3 members who are
			 officers or employees of the United States; and
					(B)6 members with
			 experience in addressing the needs of disaster-stricken and developing
			 countries.
					(2)House
			 appointees
					(A)Selection by
			 speakerTwo members shall be selected by the Speaker of the House
			 of Representatives after consultation with the chairperson of the Committee on
			 Foreign Affairs, the chairperson of the Committee on Homeland Security, the
			 chairperson of the Committee on the Judiciary, the chairperson of the Committee
			 on Energy and Commerce, and the chairperson of the Committee on Financial
			 Services, of the House of Representatives.
					(B)Selection by
			 minority leaderTwo members shall be selected by the minority
			 leader of the House of Representatives, after consultation with the ranking
			 minority members of such committees.
					(3)Senate
			 appointees
					(A)Selection by
			 majority leaderTwo members shall be selected by the majority
			 leader of the Senate, after consultation with members of the Committee on
			 Foreign Relations, the Committee on Homeland Security and Governmental Affairs,
			 the Committee on Commerce, Science, and Transportation, and the Committee on
			 Finance, of the Senate.
					(B)Selection by
			 minority leaderTwo members shall be selected by the minority
			 leader of the Senate, after consultation with members of such
			 committees.
					(b)Voting;
			 chairperson
				(1)VotingThe
			 Policy Committee shall act by the vote of a majority of the members present. A
			 quorum of Committee members shall not be required to conduct Committee
			 business.
				(2)ChairpersonThe
			 Under Secretary of State for Public Diplomacy and Public Affairs shall serve as
			 the chairperson of the Policy Committee. The chairperson may vote only to break
			 a tie vote of the other members of the Policy Committee.
				(c)Duties of the
			 policy committeeThe Policy Committee shall initially meet at the
			 call of the Co-chairs, not later than 30 days after the last member is selected
			 under subsection (a). Subsequent meetings of the Policy Committee shall be held
			 at the call of the chairperson. Through meetings, hearings, and working
			 sessions, the Policy Committee shall—
				(1)make
			 recommendations to the Co-chairs to facilitate the timely convening of the
			 Conference;
				(2)submit to the
			 Co-chairs a proposed agenda for the Conference not later than 90 days after the
			 first meeting of the Policy Committee;
				(3)make
			 recommendations for the delegates of the Conference;
				(4)establish the
			 number of delegates to be selected under section 5; and
				(5)establish an
			 executive committee consisting of 3 members of the Policy Committee to work
			 with delegates of the Conference.
				5.Conference
			 delegatesTo carry out the
			 purposes of the Conference, the Co-chairs shall bring together delegates
			 representative of the spectrum of thought in the fields of development and
			 humanitarian assistance, infrastructure development, trade, democratic
			 strengthening, and Haitian culture and history, without regard to political
			 affiliation or past partisan activity, who shall include—
			(1)representatives of
			 the United States and international governments;
			(2)members of the
			 Haitian Diaspora;
			(3)representatives of
			 international nongovernmental organizations; and
			(4)individuals from
			 private sector entities.
			6.Conference
			 administration
			(a)AdministrationIn
			 administering this section, the Co-chairs shall—
				(1)provide written
			 notice to all members of the Policy Committee of each meeting, hearing, or
			 working session of such Committee not later than 48 hours before the occurrence
			 of such meeting, hearing, or working session;
				(2)request the
			 cooperation and assistance of the heads of such other Federal departments and
			 agencies as may be appropriate, including the detailing of personnel;
				(3)make available for
			 public comment a proposed agenda prepared by the Policy Committee, which will
			 reflect to the greatest extent possible the major issues facing assistance to
			 Haiti with the purposes of the Conference set forth in section 3(c);
				(4)prepare and make
			 available background materials that the Co-chairs deem necessary for the use of
			 delegates to the Conference; and
				(5)employ such
			 additional personnel as may be necessary to carry out the provisions of this
			 Act without regard to provisions of title 5, United States Code, governing
			 appointments in the competitive service, and without regard to chapter 51 and
			 subchapter III of chapter 53 of such title relating to classification and
			 General Schedule pay rates.
				(b)DutiesIn
			 carrying out the Co-chairs’s responsibilities and functions under this section,
			 the Co-chairs shall ensure that—
				(1)the proposed
			 agenda prepared under subsection (a)(3) is published in the Federal Register
			 not later than 30 days after such agenda is approved by the Policy
			 Committee;
				(2)the personnel
			 employed under subsection (a)(5) are fairly balanced in terms of points of
			 views represented and are appointed without regard to political affiliation or
			 previous partisan activities;
				(3)the
			 recommendations of the Conference are not inappropriately influenced by any
			 public official or by any special interest, but instead are the result of the
			 independent and collective judgment of the delegates of the Conference;
			 and
				(4)before the
			 Conference is convened—
					(A)current and
			 adequate statistical data and other information on health and social outcomes
			 in Haiti, and
					(B)such information
			 as may be necessary to evaluate programs and policies relating to Haiti,
					which the
			 Co-chairs may obtain by making grants to or entering into an agreement with,
			 public agencies or nonprofit organizations, are readily available in advance of
			 the Conference to the delegates.(c)GiftsThe
			 Co-chairs may accept, on behalf of the United States, gifts (in cash or in
			 kind, including voluntary and uncompensated services), which shall be available
			 to carry out this Act. Gifts of cash shall be available in addition to amounts
			 appropriated to carry out this Act. Gifts may be earmarked by the donor or the
			 executive committee for a specific purpose.
			(d)RecordsThe
			 Co-chairs shall maintain records regarding—
				(1)the sources,
			 amounts, and uses of gifts accepted under subsection (c); and
				(2)the identity of
			 each person receiving assistance to carry out this Act, and the amount of such
			 assistance received by each such person.
				7.Report of the
			 conference
			(a)Preliminary
			 reportNot later than 100 days after the Conference adjourns, the
			 Policy Committee shall prepare a preliminary report on the Conference which
			 shall be published in the Federal Register and submitted to Members of Congress
			 and relevant administration officials. The Policy Committee shall request that
			 Members of Congress and administration officials submit to the Policy
			 Committee, not later than 45 days after receiving such report, their views and
			 findings on such report.
			(b)Final
			 reportNot later than 6 months after the date on which the
			 Conference adjourns, the Policy Committee shall—
				(1)prepare a final
			 report of the Conference which shall include a compilation of the views and
			 findings of the Members of Congress and administration officials received under
			 subsection (a); and
				(2)publish in the
			 Federal Register, and transmit to the President and to Congress, the
			 recommendations for the administrative action and the legislation necessary to
			 implement the recommendations contained in such report.
				8.Status
			 reports
			(a)Initial status
			 reportNot later than 1 year after the date on which the
			 Conference adjourns, the Under Secretary of State for Public Diplomacy and
			 Public Affairs shall—
				(1)prepare a status
			 report documenting the implementation of the recommendations contained in the
			 final report described in section 7(b)(1); and
				(2)publish in the
			 Federal Register, and transmit to the President and to Congress, such status
			 report.
				(b)Subsequent
			 status reportsNot later than 5 years after the date on which the
			 Conference adjourns, and every 5 years thereafter until all recommendations in
			 the final report described in section 7(b)(1) are achieved, the Comptroller
			 General shall—
				(1)prepare a status
			 report documenting the implementation of the recommendations contained in such
			 final report; and
				(2)publish in the
			 Federal Register, and transmit to the President and to Congress, such status
			 report.
				9.Committee
			 hearings
			(a)Hearings on
			 reportsThe Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate shall each
			 hold hearings on the recommendations and status reports received by Congress
			 under sections 7(b)(2), 8(a)(2), and 8(b)(2).
			(b)HearingsThe
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate shall each hold annual hearings on recovery
			 and long-term development of Haiti.
			(c)Exercise of
			 rulemaking authoritySubsections (a) and (b) are enacted—
				(1)as an exercise of
			 the rulemaking power of the House of Representatives and Senate, and, as such,
			 they shall be considered as part of the rules of the House or Senate (as the
			 case may be), and such rules shall supersede any other rule of the House or
			 Senate only to the extent that rule is inconsistent therewith; and
				(2)with full
			 recognition of the constitutional right of either House to change such rules
			 (so far as relating to the procedure in such House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of the House or
			 Senate.
				10.Authorization of
			 appropriations
			(a)Authorization
				(1)In
			 generalThere are authorized to be appropriated to carry out this
			 Act—
					(A)such sums as may
			 be necessary for the first fiscal year in which the Policy Committee plans the
			 Conference and for the following fiscal year; and
					(B)such sums as may
			 be necessary for the fiscal year in which the Conference is held.
					(2)LimitationAny
			 new spending authority or new authority to enter into contracts under this Act,
			 and under which the United States is obligated to make outlays, shall be
			 effective only to the extent, and in such amounts, as are provided in advance
			 in appropriations Acts.
				(b)Availability of
			 funds
				(1)In
			 generalExcept as provided in paragraph (3), funds appropriated
			 to carry out this Act and funds received as gifts under section 6(c) shall
			 remain available for obligation or expenditure until the expiration of the
			 1-year period beginning on the date the Conference adjourns.
				(2)Unobligated
			 fundsExcept as provided in paragraph (3), any such funds neither
			 obligated nor expended before the expiration of the 1-year period beginning on
			 the date the Conference adjourns shall be returned to the United States
			 Treasury.
				(3)Conference not
			 convenedIf the Conference is not convened before December 31,
			 2012, a trust fund shall be established and such funds shall be deposited in
			 the trust fund and shall only be available for a future Conference on
			 Haiti.
				
